This was a suit by appellee to foreclose a vendor's lien note in the sum of $650, stipulating for interest at the rate of 10 per cent. per annum, and for 10 per cent. attorney's fees. Appellant's only defense and the only assignment on this appeal was that appellee had charged him usurious interest. The facts showed that all the payments made by appellant were in small sums endorsed on the back of his note, and the jury found that these payments amounted only to the sum of $207.25. Appellant does not controvert this finding of the jury, nor does he show by his statement that any interest was paid. The only showing is that he made these small payments from time to time after the note was executed and delivered. On the verdict of the jury, judgment was rendered in favor of appellee against appellant for $530, as being the principal and interest due. Appellant has made no showing that this sum as found by the court is erroneous. All that we see in this case is partial payments made upon a note during a series of years, and a calculation by the court of the balance due after allowing only the proper credit for such payments. The judgment of the trial court is in all things affirmed.